UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 00-7153



In Re: MICHAEL L. CURRY,

                                                         Petitioner.



             On Petition for a Writ of Habeas Corpus.


Submitted:   October 17, 2000          Decided:    November 13, 2000


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Michael L. Curry, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Curry, a military prisoner confined at Fort Leaven-

worth, Kansas, asks this court to grant his petition for an orig-

inal writ of habeas corpus in connection with his convictions for

conspiracy, pre-meditated murder, kidnaping, and robbery.   Section

2241 petitions must be filed with the court having jurisdiction

over the prisoner or his custodian.   See United States v. Miller,

871 F.2d 488, 490 (4th Cir. 1989); United States v. Brown, 753 F.2d

455, 456 (5th Cir. 1985).

     Accordingly, we dismiss for lack of jurisdiction Curry’s peti-

tion for an original writ of habeas corpus, without prejudice to

Curry’s right to file the action with the proper court.     Curry’s

motion to proceed in forma pauperis is granted.    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                  PETITION DISMISSED




                                  2